United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3746
                         ___________________________

                  James E. Stevenson, III; Sharyn Stevenson

                              lllllllllllllllllllll Plaintiffs

  Heath Adkisson; Lori Adkisson; Ryan Braswell; Melissa Braswell; Oliver
Coppedge; Tracy Coppedge; George A. Hale, III; Stephanie Hale; Jeff Langston;
                             Missy Langston

                     lllllllllllllllllllll Plaintiffs - Appellants

                                            v.

                           Blytheville School District #5

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Jonesboro
                                 ____________

                              Submitted: April 14, 2015
                               Filed: August 31, 2015
                                   ____________

Before BYE, BEAM, and SMITH, Circuit Judges.
                           ____________

SMITH, Circuit Judge.
       The Arkansas General Assembly ("General Assembly") enacted the Public
School Choice Act of 2013 ("2013 Act").1 Act 1227, 2013 Ark. Acts 1227 (Apr. 16,
2013), codified at Ark. Code Ann. § 6–18–1901 et seq. The 2013 Act contained a
"broad school choice transfer option." Teague v. Cooper, 720 F.3d 973, 975 (8th Cir.
2013). But the 2013 Act also contained limitations. In relevant part, it provided that
"[a] school district annually may declare an exemption under this section if the school
district is subject to the desegregation order or mandate of a federal court or agency
remedying the effects of past racial segregation." Ark. Code Ann. § 6–18–1906(b)(1)
(2013). The 2013 Act required a school district to "notify the [Arkansas Department
of Education] by April 1" if the district intends to declare an exemption "in the next
school year." Id. § 6–18–1906(b)(3). The "exemptions under the 2013 Act are limited
to individual school districts that are subject to federal desegregation mandates."
Teague, 720 F.3d at 977 n.2.

       Heath Adkisson, Lori Adkisson, Ryan Braswell, Melissa Braswell, Oliver
Coppedge, Tracy Coppedge, George A. Hale III, Stephanie Hale, Jeff Langston, and
Missy Langston (collectively, "appellants") have minor children who reside within
the Blytheville School District # 5 ("District"). The appellants applied to transfer their
children from the District to neighboring school districts, but the District's Board of
Directors subsequently adopted a resolution to exempt the District from the 2013 Act
under § 6–18–1906(b) on the basis that the District "is subject to a desegregation
order or mandate of a federal court of [sic] agency remedying the effects of past racial
segregation." The appellants brought suit against the District, alleging that the District
violated their constitutional rights when it resolved, for the 2013–2014 school year,
to opt out under § 6–18–1906(b) of the 2013 Act. They sued for violations of their
due process and equal protection rights under 42 U.S.C. § 1983 and for violations of


      1
       Portions of this introductory section are taken directly from this panel's earlier
decision, Stevenson v. Blytheville Sch. Dist. No. 5, 762 F.3d 765 (8th Cir. 2014),
without specific attribution.

                                           -2-
the Arkansas Civil Rights Act (ACRA). As relief, the appellants requested a
declaration and permanent injunction against the District, as well as damages
allegedly stemming from their due process claims. The appellants also sought
punitive damages for the District's allegedly race-based conduct. The appellants
moved for partial summary judgment, and the District filed a counter-motion for
summary judgment. The district court2 denied the appellants' motion for partial
summary judgment but granted the District's counter-motion for summary judgment.
The court denied the appellants' request for a declaration, permanent injunction, and
damages. On appeal, the appellants argue that the district court erred in granting
summary judgment to the District because the undisputed facts show that the District
(1) violated due process by abusing its power under state law and failing to provide
pre-deprivation process, and (2) violated equal protection by using race as the reason
for its exemption and nullifying the 2013 Act within its borders on the pretense that
it was subject to a desegregation order. We affirm.

                                    I. Background
                               A. Statutory Background
       Despite containing a "broad school choice transfer option," Teague, 720 F.3d
at 976, the 2013 Act also enabled certain resident school districts to restrict or defeat
a student's ability to transfer to a nonresident district. See Ark. Code Ann.
§ 6–18–1906(a)–(b) (2013). One of those limitations set forth an exemption for a
qualifying school district, providing:

      (b) (1) A school district annually may declare an exemption under this
      section if the school district is subject to the desegregation order or
      mandate of a federal court or agency remedying the effects of past racial
      segregation.



      2
       The Honorable Kristine G. Baker, United States District Court for the Eastern
District of Arkansas.

                                          -3-
             (2)(A) An exemption declared by a board of directors under this
             subsection is irrevocable for one (1) year from the date the school
             district notifies the Department of Education of the declaration of
             exemption.

                    (B) After each year of exemption, the board of directors
                    may elect to participate in public school choice under this
                    section if the school district's participation does not
                    conflict with the school district's federal court-ordered
                    desegregation program.

             (3) A school district shall notify the department by April 1 if in
             the next school year the school district intends to:

                    (A) Declare an exemption under this section; or

                    (B) Resume participation after a period of exemption.

Id. § 6–18–1906(b).

       The General Assembly's intent was "that the 2013 Act would be effective on
the date of its approval by the Governor." Teague, 720 F.3d at 975–76. It specifically
stated its intent to dispel any "'uncertainty about the viability of [existing] transfers
and future transfers'" and that the 2013 Act was "'immediately necessary to resolve
the uncertainty in the law before the 2013-2014 school year and preserve existing
student transfers.'" Id. at 976 (emphasis added) (quoting Act 1227, 2013 Ark. Acts
1227, § 7 (Apr. 16, 2013)). But the General Assembly enacted the 2013 Act on April
16, 2013—15 days past the April 1 deadline to declare an exemption as provided in
§ 6–181–906(b)(3). As a result, on May 1, 2013, the Arkansas Department of
Education (ADE)3 released a memo that stated:


      3
        The 2013 Act provides that the "State Board of Education may promulgate
rules to implement" the 2013 Act. Ark. Code Ann. § 6–18–1907 (2013).

                                          -4-
      As noted above, Act 1227 did not become effective until April 16, 2013.
      However, the [2013] Act sets April 1 as the date by which a school
      district must notify the ADE of its intention to declare an exemption for
      participation in public school choice under the [2013] Act. The ADE
      will not attempt to reestablish a deadline that is set in law. However, so
      school districts and the ADE can properly administer all aspects of Act
      1227 in an orderly fashion and so that parents, students, patrons and
      school district leaders may be aware of those school districts which are
      subject to desegregation orders or federal agency mandates remedying
      the effects of past racial segregation, the ADE requests that school
      districts notify the ADE of any exemption by Friday, May 17, 2013. . . .

      Contemporaneous with notice to the ADE, the ADE also requests that
      school districts notify the superintendents of each of their
      geographically contiguous school districts of the exemption. Please note
      that Act 1227 does not provide the ADE the authority to rule a particular
      exemption valid or invalid. However, the Act does allow for such
      exemptions if "the school district is subject to the desegregation order
      or mandate of a federal court or agency remedying the effects of past
      racial segregation." The ADE will post a list of school districts that
      declare an exemption on its website.

      The 2013 Act also provided that the parents of students seeking to transfer to
attend a school in a nonresident district had to submit an application to the
nonresident district with a copy to the resident district on a form approved by the
ADE and postmarked no later than June 1 of the year in which the student sought to
begin the fall semester at the nonresident district. Ark. Code Ann. § 6–18–1905(a)
(2013). By August 1 of the school year in which the student sought enrollment in a
nonresident district, the superintendent of the nonresident district had to notify the
parent and the resident district in writing as to whether the student's application had
been accepted or rejected. Id. § 6–18–1905(b)(1). If the nonresident district accepted
the application, then the notification letter had to include the deadline by which the
student had to enroll in the nonresident district, after which the acceptance was null,
and instructions for the renewal procedure that the nonresident district established.

                                         -5-
Id. § 6–18–1905(b)(3). If the nonresident district rejected the application, then the
notification letter had to state the reason for the rejection. Id. § 6–18–1905(b)(2).

       Students whose applications for transfer were rejected by the nonresident
district could request a hearing before the Arkansas State Board of Education ("Board
of Education") to reconsider the transfer. Id. § 6–18–1907(b)(1). The 2013 Act
required that a student request in writing an appeal hearing within ten days after the
student or student's parent received the notification letter. Id. § 6–18–1907(b)(2)(A).
"As part of the review process, the parent may submit supporting documentation that
the transfer would be in the best educational, social, or psychological interest of the
student." Id. § 6–18–1907(b)(2)(B). The Board of Education could overturn the
nonresident district's decision on appeal; if it did so, then it had to notify "the parent,
the nonresident district, and the resident district of the basis for the state board's
decision." Id. § 6–18–1907(b)(3).

                      B. Factual and Procedural Background
       As of April 29, 2013, appellants Heath and Lori Adkisson, Ryan and Melissa
Braswell, Oliver and Tracy Coppedge, George and Stephanie Hale, and Jeff and
Missy Langston were residents of and had children who resided in the District.
Between April 19, 2013, and April 26, 2013, each appellant submitted an application
on behalf of one of their children for transfer from the District to a nonresident
district under the 2013 Act for the school year beginning in fall of 2013. Each child
for whom a transfer was sought is Caucasian. The District received the appellants'
applications between April 22, 2013, and April 26, 2013.

      On April 29, 2013, the District met in a special session after notifying the press
under the Arkansas Freedom of Information Act open-meetings law. According to the
appellants, the District did not notify them of the special session. At that special
meeting, the District's Board of Education adopted a resolution by a vote of six to
zero to declare the District exempt under the 2013 Act. Richard Atwill,

                                           -6-
superintendent of the District, informed the ADE of the resolution and exemption by
letter dated May 9, 2013, received by the ADE on May 14, 2013.4

       The District declared the exemption in April 2013 based in part on Franklin v.
Board of Education of Blytheville School District No. 5, U.S.D.C. No. J–71–C–35
(E.D. Ark.). The history of the Franklin litigation begins on July 19, 1968, when the
Regional Director of the Office of Civil Rights at the United States Department of
Health, Education, and Welfare (HEW) sent a letter to the District approving the
district's "plan for the complete elimination of the dual school system in the
Blytheville Public Schools."

       According to the District's plan, the "District was to be completely
desegregated by the beginning of the 1970–71 school year." But the HEW's onsite
audit of the District

      on October 6, 1970, revealed that [the District's] commitment to a
      desegregated system had not been implemented in that the Robinson and
      Franklin Elementary Schools remain[ed] identifiably Negro schools.
      Under the freedom of choice plan which [was] still in [the District's]
      elementary schools, there [were] no white students in either of these
      schools.

Based on the audit, the Director of the Office for Civil Rights of the HEW sent a
letter to the District on February 11, 1971, confirming that "because of the failure of
the [District] to convert to a unitary school system the matter was being referred to
[the Department of Justice (DOJ)] with a recommendation that appropriate
enforcement action be initiated." On May 12, 1971, the District requested "a one-year



      4
      On March 31, 2014, the District renewed its claim of exemption under the
2013 Act.

                                         -7-
continuance of the present freedom of choice plan of school desegregation for the
elementary schools in the [District]."

       On June 18, 1971, the DOJ denied the District's request, stating that the DOJ
was "unable to approve the [D]istrict's continued operation under a freedom of choice
plan of school desegregation." According to the DOJ, six elementary schools within
the District contained five racially identifiable white or black schools. It explained
that school desegregation could not be delayed because of "possible community
opposition to a change in the elementary school structure." The DOJ gave the District
ten days within which to advise the DOJ of "what plans the Blytheville School Board
has taken and what procedures have been adopted to [e]nsure that such plans will be
implemented at the beginning of the 1971–72 school year, for full conversion of the
[District] to a unitary non-racial system." The DOJ expressed its "hope that the
Blytheville School Board w[ould] not delay in [its] obligation to convert to a unitary
system and that compliance c[ould] be brought about by voluntary means rather than
by resort to the coercion of the courts."

      Nonetheless, litigation ensued, as African-American parents filed suit on July
7, 1971, against the District seeking to enjoin the District from continuing to operate
a dual school system and to require it to implement a unitary school system. See
Franklin, U.S.D.C. No. J–71–C–35. On August 19, 1971, the district court in
Franklin entered an order approving the District's desegregation plan, with the
exception of certain identified issues, ending its "freedom of choice" plan that was
previously rejected by the HEW and the DOJ.

      On May 31, 1973, the HEW sent a letter to the ADE advising that the HEW
had reviewed the district court's desegregation order, as well as the District's
assurance of compliance with that order, and determined that "[t]he documents [were]
adequate" to satisfy Title VI requirements "for the purpose of approving applications
and plans for continued participation in Federal programs." But the HEW made clear

                                         -8-
that it had not considered the merits of the District's desegregation plan and advised
that,

      [i]n an appropriate proceeding, either the Government or a private party
      may seek modifications of the desegregation plan or take other action as
      it may deem necessary. The school district must modify its plan as
      ordered by the court to remain in compliance. Your office and the school
      board are requested to keep the Office for Civil Rights informed of any
      appeals from or modification of the court order.

       On June 21, 1973, the district court entered an order closing the case but
retaining jurisdiction. The district court stated in this order that,

      [o]n the basis of correspondence with counsel for the parties, the Court
      concludes that issues reserved in the Court's order [approving the
      District's desegregation plan] are no longer a subject of controversy.
      There being no pending issues in this preceding, it is ordered that this
      case be, and it is hereby, closed but that the Court retain jurisdiction of
      this cause and of the parties hereto for necessary and appropriate
      purposes.

       On December 6, 1978, the district court entered an order dismissing the case
because, since closing it, "the Court ha[d] received no further communication
concerning this case." Three days later, on December 9, 1978, plaintiffs' counsel sent
the district court a letter that stated:

      The Court sua[]sponte closed this case. I am writing to remind the Court
      that there is no finding by the Court that a unitary school system has
      been achieved, and there is no order requiring the school district to
      hereafter maintain an integrated system in all respects. Finally, the Court
      did not award the prevailing parties appropriate costs and counsel fees.




                                         -9-
      With respect to the establishment of a unitary school system, I think the
      obligation of the Court is to make some further inquiry and to also
      [e]nsure that faculty and staff desegregation principles are clearly
      expressed.

      I am bringing these matters to the Court's attention in the hope that the
      Court will rescind its order and judgment filed December 7 and
      substitute an order requiring the defendants to provide the Court
      something in the nature of a comprehensive final report which relates to
      students, staff, programs and facilities.

The district court in Franklin took no further action.

       The appellants filed this action on May 20, 2013, alleging that the District
violated their constitutional rights when it resolved, for the 2013–2014 school year,
to opt out under § 6–18–1906(b) of the 2013 Act. They sued for violations of their
due process and equal protection rights under 42 U.S.C. § 1983 and for violations of
the ACRA. As relief, the appellants requested a declaration and permanent injunction
against the District, as well as damages allegedly stemming from their due process
claims and punitive damages for the District's allegedly race-based conduct.

      The appellants also sought a preliminary injunction requiring the District to
rescind its resolution declaring the exemption for the 2013–2014 school year under
the 2013 Act. The district court denied the preliminary injunction, and the appellants
appealed. We dismissed the appeal as moot given the "clear terms of the motion,"
which provided that the motion pertained to the 2013–2014 school year. Stevenson,
762 F.3d at 770.

      Thereafter, the appellants moved for partial summary judgment on their claims,
and the District moved for summary judgment on all claims. The district court denied
the appellants' motion for partial summary judgment but granted the District's


                                        -10-
counter-motion for summary judgment. The court denied the appellants' request for
a declaration, permanent injunction, and damages.

                                    II. Discussion
       On appeal, the appellants argue that the district court erred in granting
summary judgment to the District because the undisputed facts show that the District
(1) violated their due process rights by abusing its power under state law and failing
to provide pre-deprivation process, and (2) violated their equal protection rights by
using race as the reason for its exemption and nullifying the 2013 Act within its
borders on the pretense that it was subject to a desegregation order.5

                                    A. Mootness
       As a preliminary matter, we must address whether the current appeal is moot
in light of recent events. Prior to oral argument, the Arkansas General Assembly
passed Act 560, which became law on March 20, 2015. The statute amends the 2013
Act, striking former § 6-18-1906(b), the section at issue in this appeal, and adding
§ 6-13-113, which provides:




      5
        The Arkansas Constitution secures the right to not be deprived of any right,
privilege or immunity on account of race. Ark. Const. Art. 2, § 3. The ACRA also
enables a cause of action for legal and equitable relief for state constitutional
violations. Ark. Code Ann. § 16-123-101, et seq. "When construing [the ACRA], a
court may look for guidance to state and federal decisions interpreting the federal
Civil Rights Act of 1871, as amended and codified in 42 U.S.C. § 1983, as in effect
on January 1, 1993, which decisions and act shall have persuasive authority only."
Ark. Code Ann. § 16-123-105(c). Based on § 16-123-105(c), the appellants advise
that "they have analyzed their § 1983 and ACRA claims together for purposes of this
appeal." We, too, will analyze the appellants' § 1983 and ACRA equal protection and
due process claims together.

                                        -11-
      (a) By January 1, 2016, a school district that is subject to a
      desegregation order or desegregation-related order shall notify the
      Department of Education in writing.

      (b) A school district that is subject to a desegregation order or a
      desegregation-related order shall include in the written notice to the
      department:

            (1) A copy of the desegregation order or desegregation-related
            order;

            (2) The case heading and case number of each court case in which
            the order was entered;

            (3) The name and location of each court that maintains
            jurisdiction over the order; and

            (4) A description of the school choice student transfer
            desegregation obligations, if any, that the school district is subject
            to, related to the order.

      (c) A school district that is released from court supervision related to a
      desegregation order or desegregation-related order shall promptly notify
      the department.

      (d) A school district that fails to meet the requirements of this section is
      in violation of the Standards for Accreditation of Arkansas Public
      Schools and School Districts.

      (e) The department shall post on the department's website all written
      notifications received as required by this section.

Ark. Code Ann. § 6-13-113 (2015).

     Following oral argument, on April 22, 2015, the District sent a letter to the
ADE claiming the exemption under § 6-13-113, explaining that it

                                         -12-
      is a party to the following desegregation lawsuits that are still active:
      mandates issued in 1971 by the U.S. Department of Justice and the U.S.
      Department of Health, Education and Welfare; Franklin, et al. v.
      Blytheville School District No. 5, U.S.D.C. No. J-71-C-35; and Harvell,
      et al. v. Blytheville School District et al., U.S.D.C. No. J-C-89-225, 126
F.3d 1038 (8th Cir. 1997). The desegregation obligations of these cases
      prohibit the District from taking any action, or refraining from taking
      any action, the natural and probable consequence of which would be a
      segregative impact within the District (i.e., the creation, maintaining, or
      increasing of racially identifiable schools). Permitting school choice
      under the Acts would have such an impact. Allowing school choice
      would, therefore, be in conflict with the District's desegregation
      obligation still outstanding. The District further relies upon Ark. Code
      Ann. § 6-18-317(a), which prohibits transfers if either the resident or
      residing district has ever been under a desegregation-related court order.
      See Edgerson on behalf of Edgerson v. Clinton, 86 F.3d 833 (8th Cir.
      1996).

       "[C]ourts distinguish between claims seeking declaratory and injunctive relief,
which may be mooted by the repeal of a statute, and claims seeking monetary relief,
which generally are not mooted." Tini Bikinis-Saginaw, LLC v. Saginaw Charter Tp.,
836 F. Supp. 2d 504, 520 (E.D. Mich. 2011). "'We can neither declare
unconstitutional nor enjoin the enforcement of a provision that is no longer in effect.'"
Id. (quoting Brandywine, Inc. v. City of Richmond, 359 F.3d 830, 836 (6th Cir.
2004)). But "plaintiffs' claim for money damages [is] not moot" where "the plaintiffs
could seek damages" caused by a statutory violation. Id. (citing Brandwyine, 359 F.3d
at 836 ("Plaintiffs' claim for monetary damages, however, was not properly dismissed
as moot, because an award of monetary damages would compensate plaintiffs for the
loss of the opportunity to engage in protected expression caused by the enforcement
of the zoning scheme.")).

      Given that the Arkansas General Assembly has amended the 2013 Act, striking
§ 6-18-1906(b), and that the District has claimed an exemption under the newly added

                                          -13-
§ 6-13-113, the appellants' request for declaratory and injunctive relief as it pertains
to the 2013 Act is moot. But the appellants could potentially recover money damages
for any constitutional violation arising from the District's alleged violation of the
2013 Act; therefore, the money-damages claims are not moot; accordingly, we
address the appellants' underlying due process and equal protection claims.

                               B. Constitutional Claims
       "We review the district court's grant of summary judgment de novo, viewing
the record in the light most favorable to [the appellants] and drawing all reasonable
inferences in [their] favor." Montgomery v. City of Ames, 749 F.3d 689, 694 (8th Cir.
2014) (citation omitted).

       The appellants' due process and equal protection claims are premised on the
District's purported taking of the exemption in violation of the 2013 Act. But
"violations of state laws . . . do not by themselves state a claim under 42 U.S.C.
§ 1983. Section 1983 guards and vindicates federal rights alone." Ebmeier v. Stump,
70 F.3d 1012, 1013 (8th Cir. 1995); see also Williams v. Hopkins, 130 F.3d 333, 337
(8th Cir. 1997) ("Ordinarily, an alleged violation of state law does not by itself state
a claim redressable by a § 1983 action.").

      It is established beyond peradventure that a state actor's failure to
      observe a duty imposed by state law, standing alone, is not a sufficient
      foundation on which to erect a section 1983 claim. Although it is true
      that constitutional significance may attach to certain interests created by
      state law, not every transgression of state law does double duty as a
      constitutional violation.

Ebmeier, 70 F.3d at 1013 (quotation, citation, and footnote omitted).

       "We must be extremely careful in examining claimed violations of state
laws . . . . Only in very limited and obvious circumstances will federal constitutional

                                         -14-
significance attach in these matters." Whisman Through Whisman v. Rinehart, 119
F.3d 1303, 1312 (8th Cir. 1997). Therefore, we now examine whether the District's
purported violation of the 2013 Act violates the appellants' due process or equal
protection rights.

                                    1. Due Process
       The Due Process Clause of the Fourteenth Amendment provides, in relevant
part, that no state shall "deprive any person of life, liberty, or property, without due
process of law." U.S. Const. amend. XIV, § 1. "This clause has two components: the
procedural due process and the substantive due process components." Singleton v.
Cecil, 176 F.3d 419, 424 (8th Cir. 1999) (en banc) (citing Cnty. of Sacramento v.
Lewis, 523 U.S. 833 (1998)). Here, the appellants proceed only on their procedural
due process claim.

             To make out a claim for a violation of procedural due process, the
      plaintiff has the burden of showing that "(1) he had a life, liberty, or
      property interest protected by the Due Process Clause; (2) he was
      deprived of this protected interest; and (3) the state did not afford him
      adequate procedural rights prior to depriving him of the property
      interest."

EJS Props., LLC v. City of Toledo, 698 F.3d 845, 855 (6th Cir. 2012) (footnote
omitted) (quoting Women's Med. Prof'l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir.
2006)).

                                   a. Liberty Interest
       The appellants first argue that they have a protected liberty interest in directing
the education of their children and that they were deprived of this interest by the
District's adoption of the resolution. The district court rejected the appellants'
argument, concluding that "[t]he fundamental rights and liberties plaintiffs claim here
exceed that which the Supreme Court has recognized." The district court found no

                                          -15-
cases "holding a parent's ability to choose where his or her child is educated within
the public school system is a fundamental right or liberty."

       "In [Washington v.] Glucksberg, the Supreme Court articulated the fundamental
rights protected by the Due Process Clause." Combs v. Home-Ctr. Sch. Dist., 540 F.3d
231, 247 (3d Cir. 2008) (per curiam) (citing Washington v. Glucksberg, 521 U.S. 702,
719–20 (1997)). The Supreme Court "[i]ncluded in the list . . . the right 'to direct the
education and upbringing of one's children.'" Id. (quoting Glucksberg, 521 U.S. at
720 (citing Meyer v. Nebraska, 262 U.S. 390, 401 (1923) (holding state law
prohibiting foreign language instruction violated the "power of parents to control the
education of their own"); Pierce v. Soc'y of Sisters of the Holy Names of Jesus &
Mary, 268 U.S. 510, 534–35 (1925) (holding state compulsory education law
requiring students to attend solely public schools "unreasonably interferes with the
liberty of parents . . . to direct the upbringing and education of children under their
control"))).

         "Although [the appellants] assert the fundamental nature of their general right,
it is a limited one." Id. As the Third Circuit has recognized,

      "[t]he Supreme Court has never been called upon to define the precise
      boundaries of a parent's right to control a child's upbringing and
      education. It is clear, however, that the right is neither absolute nor
      unqualified." C.N. v. Ridgewood Bd. of Educ., 430 F.3d 159, 182 (3d
      Cir. 2005). "The case law in this area establishes that parents simply do
      not have a constitutional right to control each and every aspect of their
      children's education and oust the state's authority over that subject."
      Swanson [v. Guthrie Indep. Sch. Dist. No. I-L,] 135 F.3d [694,] 699
      [(10th Cir. 1998)].

Id. at 247–48 (first alteration in original) (footnote omitted).



                                          -16-
     Here, as happened in Combs, the appellants rely "on Meyer and Pierce for
foundational support." Id. at 248.

             In Meyer v. Nebraska, 262 U.S. 390, 43 S. Ct. 625, 67 L. Ed.
1042, the Court held that the liberty protected by the Due Process Clause
      of the Fourteenth Amendment includes the right "to acquire useful
      knowledge, to marry, establish a home and bring up children," Id., at
      399, 43 S. Ct., at 626, and, concomitantly, the right to send one's
      children to a private school that offers specialized training in that case,
      instruction in the German language. In Pierce v. Society of Sisters, 268
U.S. 510, 45 S. Ct. 571, 69 L. Ed. 1070, the Court applied "the doctrine
      of Meyer v. Nebraska," Id., at 534, 45 S. Ct., at 573, to hold
      unconstitutional an Oregon law requiring the parent, guardian, or other
      person having custody of a child between 8 and 16 years of age to send
      that child to public school on pain of criminal liability. The Court
      thought it "entirely plain that the (statute) unreasonably interferes with
      the liberty of parents and guardians to direct the upbringing and
      education of children under their control." Id., at 534–535, 45 S. Ct., at
      573. In Wisconsin v. Yoder, 406 U.S. 205, 92 S. Ct. 1526, 32 L. Ed. 2d
15, the Court stressed the limited scope of Pierce, pointing out that it
      lent "no support to the contention that parents may replace state
      educational requirements with their own idiosyncratic views of what
      knowledge a child needs to be a productive and happy member of
      society" but rather "held simply that while a State may posit
      (educational) standards, it may not pre-empt the educational process by
      requiring children to attend public schools." Id., at 239, 92 S. Ct., at
      1545 (White, J., concurring). And in Norwood v. Harrison, 413 U.S.
455, 93 S. Ct. 2804, 37 L. Ed. 2d 723, the Court once again stressed the
      "limited scope of Pierce," Id., at 461, 93 S. Ct., at 2809, which simply
      "affirmed the right of private schools to exist and to operate . . . ." Id.,
      at 462, 93 S. Ct., at 2809.

Runyon v. McCrary, 427 U.S. 160, 176–77 (1976) (alteration in original) (emphases
added).



                                         -17-
       In summary, Meyer and Pierce stand for the proposition that "[t]he Fourteenth
Amendment prevents a state from denying parents the right to choose private schools
for their children's education." Pelletier v. Me. Principals' Ass'n, 261 F. Supp. 2d 10,
13 (D. Me. 2003) (emphasis added) (citing Pierce, 268 U.S. at 534–35; Meyer, 262
U.S. at 399–400). Here, the District "has not restricted the [appellants'] constitutional
right to educational choice. The [appellants] are free to send [their children] to public
school, or to send them to . . . private school, or to educate them at home. They have
freely chosen [to send their children to public school]." Id. We agree with the district
court that neither Meyer, Pierce, nor any other relevant precedent support the
proposition that "a parent's ability to choose where his or her child is educated within
the public school system is a fundamental right or liberty." Adkisson v. Blytheville
Sch. Dist. No. 5, No. 3:13–cv–00127–KGB, 2014 WL 6819729, at *15 (E.D. Ark.
Dec. 2, 2014) (emphasis added). Accordingly, the appellants have failed to prove that
they have a protected liberty interest.

                                     b. Property Interest
       The appellants next argue that the 2013 Act creates a protected property
interest in public school choice. According to the appellants, § 6-18-1906(b) set forth
limits on the District's ability to claim an exemption and those limits were part of their
property interest. They contend that the District denied them this "state-defined
property interest by defying the April 1 deadline and claiming the exemption based
on a case to which [the District] has not been subject for more than 35 years."

             To have a constitutionally cognizable property interest in a right
      or a benefit, a person must have "a legitimate claim of entitlement to it."
      See Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 577, 92
S. Ct. 2701, 33 L. Ed. 2d 548 (1972). The Due Process Clause does not
      create any property interest; it merely protects property rights arising
      "from an independent source such as state law." Id. A property interest
      arises when state law creates "expectations that are 'justifiable.'"
      O'Bannon v. Town Ct. Nursing Ctr., 447 U.S. 773, 796, 100 S. Ct. 2467,


                                          -18-
      65 L. Ed. 2d 506 (1980) (quoting Vitek v. Jones, 445 U.S. 480, 489, 100
S. Ct. 1254, 63 L. Ed. 2d 552 (1980)). No property interest arises where
      the statutory claim to a benefit is "too ephemeral and insubstantial." Id.
      (quoting Meachum v. Fano, 427 U.S. 215, 228, 96 S. Ct. 2532, 49 L. Ed.
2d 451 (1976)) (internal quotation marks omitted).

Austell v. Sprenger, 690 F.3d 929, 935 (8th Cir. 2012); see also Batra v. Bd. of
Regents of Univ. of Neb., 79 F.3d 717, 720 (8th Cir. 1996) ("For a property interest
to arise, a government employee must have a 'legitimate claim of entitlement' to
continued employment, as opposed to a mere subjective expectancy." (quoting Roth,
408 U.S. at 577)).

       Although a state "may not be constitutionally obligated to establish and
maintain a public school system," once it has done so, "the State is constrained to
recognize a student's legitimate entitlement to a public education as a property
interest which is protected by the Due Process Clause." Goss v. Lopez, 419 U.S. 565,
574 (1975). Goss involved the interference with students' legitimate entitlement to a
public education resulting from the students' suspension. Id. at 579 ("At the very
minimum, . . . students facing suspension and the consequent interference with a
protected property interest must be given some kind of notice and afforded some kind
of hearing"). The Court characterized the students' interest as "avoid[ing] unfair or
mistaken exclusion from the educational process." Id.; see also id. at 581 ("The
Clause requires at least these rudimentary precautions against unfair or mistaken
findings of misconduct and arbitrary exclusion from school." (footnote omitted)).
"Therefore, under Goss, the property interest which is protected by the Due Process
Clause is the right to participate in the entire educational process and not the right to
participate in each individual component of that process." Mazevski v. Horseheads
Cent. Sch. Dist., 950 F. Supp. 69, 72 (W.D.N.Y. 1997). Here, as the district court
found, the appellants "have not been excluded from the educational process," as the
District has not prevented them from attending public school. Adkisson, 2014 WL
6819729, at *16.

                                          -19-
       Furthermore, we agree with the district court that "the 2013 Act does not create
a property interest in exercising public school choice because plaintiffs do not have
more than a mere subjective expectancy of school choice under the 2013 Act." Id.
(citation omitted). "A protected property interest is a matter of state law involving 'a
legitimate claim to entitlement as opposed to a mere subjective expectancy.'" Snaza
v. City of Saint Paul, Minn., 548 F.3d 1178, 1182–83 (8th Cir. 2008) (quoting
Bituminous Materials, Inc. v. Rice Cnty., 126 F.3d 1068, 1070 (8th Cir. 1997)).
"Property interests are not created by the Constitution, 'they are created and their
dimensions are defined by existing rules or understandings that stem from an
independent source such as state law . . . ." Cleveland Bd. of Educ. v. Loudermill, 470
U.S. 532, 538 (1985) (alteration in original) (quoting Roth, 408 U.S. at 577). But
"federal constitutional law determines whether that interest rises to the level of a
legitimate claim of entitlement protected by the Due Process Clause." Town of Castle
Rock, Colo. v. Gonzales, 545 U.S. 748, 757 (2005) (quotations and citations omitted).
An "entitlement" is defined as "[a]n absolute right to a . . . benefit . . . granted
immediately upon meeting a legal requirement." Black's Law Dictionary 612 (9th ed.
2009) (emphasis added).

       Here, the 2013 Act "enable[d] a student to attend a school in a nonresident
district, subject to the limitations under § 6-18-1906." Ark. Code Ann. § 6-18-1903(a)
(2013). It required each school district to "adopt by resolution specific standards for
acceptance and rejection of applications." Id. § 6-18-1903(d)(1). In setting forth its
standards, the Act permitted school districts to "include without limitation the
capacity of a program, class, grade level, or school building." Id. § 6-18-
1903(d)(2)(A). The 2013 Act required school districts to give priority to applicants
with siblings or stepsiblings residing in the same household who were "already
enrolled in the nonresident district by choice." Id. § 6-18-1903(d)(2)(B)(i)–(ii). In
setting forth standards, the 2013 Act prohibited school districts from considering an
applicant's academic achievement, athletic ability, extracurricular ability, English
proficiency level, and prior disciplinary record. Id. § 6-18-1903(d)(2)(C)(i)–(iv). Nor

                                         -20-
did the 2013 Act permit school districts to discriminate "on the basis of gender,
national origin, race, ethnicity, religion, or disability" in evaluating a transfer
application. Id. § 6-18-1903(d)(3). The 2013 Act directed nonresident districts to
notify an applicant and the resident district in writing as to whether the nonresident
district had accepted or rejected the application by August 1 of the school year in
which the applicant sought to enroll. Id. § 6-18-1905(b)(1). If the nonresident district
rejected the application, it had to "state in the notification letter the reason for
rejection." Id. § 6-18-1905(b)(2).

       In summary, although the 2013 Act prohibited nonresident school districts
from considering certain characteristics of an applicant, it still invested the
nonresident school district with the discretion to decide whether to accept a student
seeking transfer. Cf. Horton v. City of Smithville, 117 F. App'x 345, 347–48 (5th Cir.
2004) ("[D]iscretionary statutes do not give rise to constitutionally-protected property
interests." (footnote omitted)). Thus, as the district court recognized, even if the
District had not taken the exemption, "nonresident districts retained discretion on
whether to accept students seeking to transfer." Adkisson, 2014 WL 6819729, at *16.

       In fact, the appellants concede that "[t]he 2013 Act does not guarantee that an
application for transfer will be accepted." Nevertheless, they argue that their
"property interest does not hinge on the prospect of acceptance by the nonresident
district" but instead "stems from their right of access to the educational process,
including their right to seek other educational opportunities for them, whether within
[the District] or elsewhere." According to the appellants, the District eliminated their
ability to exercise their right by illegally claiming an exemption under the 2013 Act.
But the appellants' argument misses the mark. In reviewing whether the appellants
have a protected property interest, we must examine what the 2013 Act provides to
the appellants. And, by its plain language, what it provides to them is the possibility
of transfer to another district, not a guarantee or absolute right to transfer.



                                         -21-
      Accordingly, the appellants have failed to prove that they have a protected
property interest, and their procedural due process claim necessarily fails.6

                                 2. Equal Protection
       The appellants argue that the District "violated equal protection by using race
as the reason for its exemption and nullifying the 2013 Act within its borders on the
pretense that it is subject to Franklin, which is irrational and capricious." The
appellants argue that strict scrutiny applies because race clearly played a part in the
District's exemption decision. Alternatively, the appellants argue that even if race
played no part in the District's exemption decision, the District's decision has no
rational basis.

        "The Equal Protection Clause of the Fourteenth Amendment commands that
no state shall 'deny to any person within its jurisdiction the equal protection of the
laws,' which is essentially a direction that all persons similarly situated should be
treated alike." City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439
(1985) (citation omitted). Strict scrutiny applies to state action where "a State treats
persons differently based on a suspect classification, such as race." Exec. Air Taxi
Corp. v. City of Bismark, N.D., 518 F.3d 562, 566 (8th Cir. 2008). But if "no suspect
classification is involved, . . . the State need only show that the differential treatment
is rationally related to a legitimate state interest." Id. (citation omitted).

                                  a. Strict Scrutiny
      We will review the District's facially neutral action of claiming an exemption
under the 2013 Act "under strict scrutiny only if it can be proved that the [action] was
motivated by a racial purpose or object, or if it is unexplainable on grounds other than


      6
        Having concluded that the appellants do not have a constitutionally protected
liberty or property interest, we need not address the remaining elements of their
procedural due process claim.

                                          -22-
race." Friends of Lake View Sch. Dist. Incorp. No. 25 of Phillips Cnty. v. Beebe, 578
F.3d 753, 761 (8th Cir. 2009) (quotations and citations omitted). "[O]fficial action
will not be held unconstitutional solely because it results in a racially disproportionate
impact. . . . Proof of racially discriminatory intent or purpose is required to show a
violation of the Equal Protection Clause." Vill. of Arlington Heights v. Metro.
Housing Dev. Corp., 429 U.S. 252, 264–65 (1977) (citing Washington v. Davis, 426
U.S. 229 (1976)). But "an allegation of disproportionate impact 'is only relevant to
the extent that it 'reflects a discriminatory purpose.''" Friends of Lake View, 578 F.3d
at 761 (quoting Ricketts v. City of Columbia, 36 F.3d 775, 781 (8th Cir. 1994)
(quoting Davis, 426 U.S. at 239)). "When there is a proof that a discriminatory
purpose has been a motivating factor in the decision, this judicial deference is no
longer justified." Vill. of Arlington Heights, 429 U.S. at 265–66 (footnote omitted).
Only in "exceeding rare cases" will "'a clear pattern, unexplainable on grounds other
than race, emerge[] from the effect of the state action even [though] the governing
[action] appears neutral on its face.'" Friends of Lake View, 578 F.3d at 762 n.12
(second alteration in original) (quoting Vill. of Arlington Heights, 429 U.S. at 266).

       The appellants first argue that they have provided direct evidence of racial
discrimination to justify use of strict scrutiny and a consequent finding of an equal-
protection violation. In support of their argument, the appellants cite the testimony
of the District's superintendent at the hearing on the appellants' motion for
preliminary injunction. At that hearing, the superintendent explained that he
recommended that the District opt out of the 2013 Act based on his "opinion that the
district was still part of a desegregation order." When asked how he formed that
opinion, the superintendent responded, "By looking back over some archival data that
we have in the district from past cases and from some law history," which included
the Franklin case. The superintendent testified that he reviewed this "archival
information" in 2013 and 2012. When asked why he reviewed the information "in
2012," the superintendent replied:



                                          -23-
      In the past, the State of Arkansas had school choice, but due to the
      desegregation order, white students—we couldn't upset the racial
      balance. As the old law was, we couldn't upset the racial balance of the
      school district, therefore, white students were not allowed to transfer out
      and black students were not allowed to transfer in. Black students could
      transfer out, white students could transfer in, but—so I tried to keep up
      on the information from the past to watch the trends.

(Emphases added.)

     We conclude that the superintendent's testimony is not direct evidence of racial
animus. We agree with the district court that "the superintendent was speaking to the
manner in which the previous school choice statute was worded and how it was
implemented, not the requirements of Franklin or the 2013 Act." Adkisson, 2014 WL
6819729, at *8 (quotation and citation omitted).

      The appellants next argue that they presented evidence of disparate impact and
purpose based on race. This evidence relates to the Board of Education's approval in
2009 of an open-enrollment charter school—KIPP Delta Academy (KIPP). KIPP
educates about 250 students, most of whom come from the District and the majority
of whom are African American or other minorities. KIPP must admit all applicants
who apply, unless there are more applicants than spaces, in which case KIPP must fill
spaces according to a random, anonymous lottery.

      Arkansas Code Annotated § 6-23-106 provides:

      (a) The applicants for a public charter school, the local school district
      board of directors for the district in which a proposed public charter
      school would be located, and the [Board of Education] shall carefully
      review the potential impact of an application for a public charter school
      on the efforts of a public school district or public school districts to



                                         -24-
      comply with court orders and statutory obligations to create and
      maintain a unitary system of desegregated public schools.

      (b) The [Board of Education] shall attempt to measure the likely impact
      of a proposed public charter school on the efforts of public school
      districts to achieve and maintain a unitary system.

      (c) The [Board of Education] shall not approve any public charter school
      under this chapter or any other act or any combination of acts that
      hampers, delays, or in any manner negatively affects the desegregation
      efforts of a public school district or public school districts in this state.

(Emphases added.)

       The appellants argue that despite § 6-23-106(a) and the District's admitted
review of "the KIPP Delta applications to operate and expand in Blytheville," the
District "did not claim interference with desegregation efforts when black students
transferred out to KIPP Delta's campus in Blytheville." According to the appellants,
"most of the 250 students who transferred into KIPP Delta in Blytheville came from
[the District]," and "[t]he overwhelming majority of children at KIPP Delta in
Blytheville are black."

       We first note that the approval of KIPP occurred "under laws different than
those being discussed here." Stevenson v. Blytheville Sch. Dist. No. 5, 955 F. Supp.
2d 955, 968 (E.D. Ark. 2013). Although the District was one of the parties with the
responsibility of "review[ing] the potential impact of an application for a public
charter school on the efforts of a public school district or public school districts to
comply with court orders," Ark. Code Ann. § 6-23-106(a), it was the Board of
Education that ultimately approved KIPP, id. § 6-23-106(c). At the preliminary-
injunction stage, the District's superintendent "testified that the Blytheville District's
involvement in the charter school review process is different than the Blytheville
District's involvement in implementing the 2013 Act." Stevenson, 955 F. Supp. 2d at

                                          -25-
968–69. Neither at the preliminary-injunction stage or now have the appellants
presented any evidence to contradict the superintendent's statement. Id. ("Plaintiffs
presented no testimony or evidence to the contrary.").7

        Furthermore, the undisputed fact is that the District did not attempt to block
any transfers of any children, regardless of race, to KIPP on the basis of any alleged
desegregation order or remedy, such as Franklin. Thus, as the district court observed,
"[a]ll [District] students, regardless of race, had an equal opportunity to transfer to
KIPP, just as no [District] students could transfer under the 2013 Act." Adkisson,
2014 WL 6819729, at *6 (emphases added). As the district court observed, the
appellants have presented no record evidence that the District "permitted African
American but not Caucasian students to transfer out of the district." Id. (citation
omitted). Thus, this is not a case in which the District was "distribut[ing] burdens or
benefits on the basis of individual racial classifications." Parents Involved in Cmty.
Schs. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 720 (2007). We agree with the district
court that the District's adoption of "the resolution exempting itself from the 2013 Act



      7
       As the district court noted in its order denying the motion for preliminary
injunction:

      Plaintiffs did submit a March 1, 2013, Memo to the State Board of
      Education from the Arkansas Department of Education staff which
      stated: "The Arkansas Department of Education is unaware of any
      pending desegregation orders or decrees affecting either [the Blytheville
      District or Helena–West Helena District]" (Hearing Ex. 1; Dkt. No.
      19–1, at 2). Mr. Atwill testified that, based on conversations he had with
      a representative of the Equity Department at the Arkansas Department
      of Education, he disagreed with this characterization. He also questioned
      what information the Arkansas Department of Education reviewed
      before making the statement.

Stevenson, 955 F. Supp. 2d at 969 (alteration in original).

                                         -26-
impacted Caucasian and African American students alike." Adkisson, 2014 WL
6819729, at *7.

      As a result, we, like the district court, conclude that the appellants have failed
to prove a disparate purpose in claiming the exemption and that strict scrutiny does
not apply. Therefore, we necessarily address the appellants' alternative rational-basis
argument.

                                     b. Rational Basis
       Under rational basis, the appellants "must prove [that they] w[ere] treated
differently by the [District] than similarly situated persons and the different treatment
was not rationally related to a legitimate government objective." Koscielski v. City of
Minneapolis, 435 F.3d 898, 901 (8th Cir. 2006) (emphases added) (citations omitted);
see also Flowers v. City of Minneapolis, 558 F.3d 794, 798 (8th Cir. 2009) ("To
establish a violation of the Equal Protection Clause . . . , [the plaintiff] must show that
he was treated differently than other persons who were 'in all relevant respects
similarly situated.'" (citation omitted)). "To demonstrate this, [the appellants] must
prove similarity to other individuals . . . receiving favorable treatment." Koscielski,
435 F.3d at 901 (emphasis added) (citations omitted).

       The appellants argue that the District treated them differently because it
allowed intra-district transfers to KIPP but denied the appellants inter-district
transfers under the 2013 Act. But, as explained supra, "[a]ll [District] students,
regardless of race, had an equal opportunity to transfer to KIPP, just as no [District]
students could transfer under the 2013 Act." Adkisson, 2014 WL 6819729, at *6
(emphases added). We emphasize the lack of any evidence that the District
"permitted African American but not Caucasian students to transfer out of the
district." Id. The District's claim of the exemption equally impacted all students,
regardless of race, as no student could transfer out of the District because of the
District's taking of the exemption under the 2013 Act.

                                           -27-
       Alternatively, even assuming that differential treatment exists upon which to
base an equal protection claim, we conclude that the District had at least a rational
basis for believing that the 2013 Act authorized it to take the exemption. First, the
District could rationally believe that it submitted timely notice of the exemption in
accordance with the 2013 Act. While the 2013 Act did require the District to "notify
the [ADE] by April 1 if in the next school year the school district intend[ed] to"
declare an exemption, Ark. Code Ann. § 6-18-1906(b)(3), the 2013 Act did not
become effective until April 16, 2013. As we recognized in Teague, the General
Assembly's intent was "that the 2013 Act would be effective on the date of its
approval by the Governor." 720 F.3d at 975–76. Because of the purported ambiguity
regarding whether exemptions were available to school districts for the 2013–14
school year, the ADE "request[ed] that school districts notify the ADE of any
exemption by Friday, May 17, 2013, so that the "ADE [could] properly administer
all aspects of Act 1227 in an orderly fashion." The District declared its exemption on
April 29, 2013, prior to the issuance of the ADE Memo, but the ADE Memo sets forth
the rational basis upon which the District could have also believed that its taking of
the exemption for the 2013–14 school year was timely.

        Second, while we decline to hold as a matter of law that the District "is subject
to the desegregation order or mandate of a federal court or agency remedying the
effects of past racial segregation," Ark. Code Ann. § 6-18-1906(b)(1), we do hold that
the District at least had a rational basis for believing that it "is subject to the
. . . mandate of a federal court or agency."8 See id. Although the district court entered
an order dismissing the Franklin case on December 6, 1978, the District "views the
commands set out in the HEW letter [of May 31, 1973] as a mandate by a federal
agency that it cannot return to the dual school system perpetuated by the 'freedom of


      8
         We decline to address whether the District had a rational basis for believing
that it is currently "subject to [a] desegregation order." See id.

                                          -28-
choice' plan, which Judge Eis[e]le dismantled in 1971." (Emphasis added.) The
District argues that not taking the exemption under the 2013 Act could potentially
"dismantle the mandates of" the DOJ, HEW, and Franklin judgment "by returning
North Mississippi County to a freedom of choice system, thereby resegregating the
school systems."

       We conclude that the District could reasonably read the HEW's letter as a
federal-agency mandate upon the District to take no action that could result in the
District returning to the dual-school system dismantled by the Franklin litigation.9
While the HEW letter specifically stated that the District at that time was "meet[ing]
the requirements of Title VI . . . for the purpose of approving applications and plans
for continued participation in Federal programs," it also indicated that

      [i]n an appropriate proceeding, either the Government or a private party
      may seek modifications of the desegregation plan or take other action
      as it may deem necessary. The school district must modify its plan as
      ordered by the court to remain in compliance. Your office and the
      school board are requested to keep the Office for Civil Rights informed
      of any appeals from or modification of the court order.

(Emphases added.)

       For the aforementioned reasons, we hold that the District's taking of the
exemption under the 2013 Act survives rational-basis review. See Vasquez-Velezmoro
v. United States I.N.S., 281 F.3d 693, 697 (8th Cir. 2002) ("The government's
different treatment of persons will 'be upheld against equal protection challenge if

      9
       We, as did the district court, reject the argument that the District "was required
to distinguish between intradistrict and interdistrict desegregation orders when
determining whether it could adopt the resolution exempting [the District] from the
2013 Act" because the 2013 Act "does not require such an analysis or differentiate
between these types of desegregation orders." Adkisson, 2014 WL 6819729, at *14.

                                          -29-
there is any reasonably conceivable state of facts that could provide a rational basis
for the classification.'" (quoting FCC v. Beach Commc'n, Inc., 508 U.S. 307, 313
(1993)).

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.

BEAM, Circuit Judge, concurring and dissenting.

      I concur in the court's general explication concerning the former, and partly
applicable, terms and conditions of the "broad school choice transfer option[s],"
Teague v. Cooper, 720 F.3d 973, 975 (8th Cir. 2013), contained in Arkansas Code
Annotated §§ 6-18-1901 et seq., the Public School Choice Act of 2013 (the 2013
Act). I also concur in the court's conclusion that a portion of this appeal was mooted
by the Arkansas General Assembly's repeal of former § 6-18-1906(b), the transfer
exemption portion of the 2013 Act, upon its enactment of Arkansas Code Annotated
§ 6-13-113.

       I likewise agree with the court's conclusion that notwithstanding this recent
legislative revocation, the appellants remain positioned, upon presentation of
satisfactory proof, to recover money damages, costs and fees arising from the
purposeful and unconstitutional pre-repeal misuse by the Blytheville School District
(the "Blytheville District") of the school choice transfer exemption clause, the now
abolished § 6-18-1906(b). The 2013 Act remains continuingly viable and fully
relevant for purposes of finding and calculating appellants' damages. The
constitutionally protected rights at issue include statutorily enforceable property
interests in matters of public school choice as well as equal protection violations
arising through the unlawful and unconstitutional use of the previously existing
school district transfer exemption apparatus.



                                        -30-
       I disagree, however, with the court's conclusions that the appellants have failed
to prove these constitutional violations. To the contrary, the appellants successfully
establish both procedural due process and equal protection claims. Accordingly, I
would remand the case to the district court to determine all necessary legal and
factual issues concerning liability and monetary damages.

                                           I.

       I turn first to an analysis of the specific constitutional claims advanced by the
appellants. I agree with the court that the appellants fail to prove they have a
protected liberty interest. But, the appellants fully succeed on their procedural due
process claim, as the 2013 Act clearly created a protected tangible property interest
in public school choice and attendance in Arkansas. The court found that appellants
did not have a property interest in public school choice because the property interest
defined in Goss v. Lopez, 419 U.S. 565 (1975), was "the right to participate in the
entire educational process and not the right to participate in each individual
component of that process." Ante at 19 (quotation omitted). In support, the court
says the appellants "have not been excluded from the educational process" as they
were not prevented from attending public school. Id. (quotation omitted). However,
the Legislature of Arkansas statutorily created a much more specific property
interest, not just an interest in public school services for the parent and child
somewhere in the State of Arkansas. The 2013 Act created for the nonresident
district applicant a school of the parent and student's "choice" in another Arkansas
district. See Goss, 419 U.S. at 572 (stating that protected interests in property are
created by "an independent source such as state statutes or rules"). Unfortunately, the
court attempts to use the statute's exemption clause to improperly slice and dice the




                                         -31-
relevant property interests created by Goss and the 2013 Act, using inapposite district
court precedent to support its incorrect conclusion.10

       The 2013 Act created justifiable expectations that students could "attend a
school in a nonresident district." Ark. Code Ann. § 6-18-1903(a) (2013). Although
the 2013 Act gave the nonresident school district the discretion to decide whether to
accept a student seeking transfer, id. § 6-18-1903(d)(1), the terms of the 2013 Act
illustrate that the legislature envisioned that the capacity of the nonresident school
district would be the only and exclusive determining factor as to whether the
nonresident school district accepted a student's transfer application. See id. § 6-18-
1903(d)(2), (3) (prohibiting a nonresident district from considering an applicant's
academic achievements, athletic or other extracurricular ability, English proficiency
level, or disciplinary record in evaluating their application for transfer).11
Additionally, the 2013 Act provided that a nonresident district had to state a reason

      10
        The 2013 Act's broad school choice transfer option as recognized by Teague
authorizes the transfer of the "entire educational process," as it is defined by Goss.
Ante at 19 (quotation omitted). And, the district court opinion cited by the court,
Mazevski v. Horseheads Central School District, 950 F. Supp. 69 (W.D.N.Y. 1997),
does not support a contrary holding. Mazevski deals not with a nonresident,
interschool district transfer of the entire educational experience as is contemplated
by the 2013 Act and appellants. Rather, the limitation imposed in Mazevski involved
a single student being precluded from performing with his school's marching
band–from which he was dismissed for individual misconduct. The 2013 Act's
exemption clause was in no way designed to create "individual component[s]" of the
Arkansas educational experience–it was a broad administrative procedure improperly
employed in this case to wholly abort the appellants' children's entire educational
process in a nonresident district of their parents' choice.
      11
         And, in fact, aside from the applicant's personal information–name, age, grade
level, home address, etc.–the only other information the application for transfer under
the 2013 Act requested was the name and address of the applicant's resident school
district and the name and address of the nonresident school district the applicant
wished to attend.

                                         -32-
for the rejection if the student's transfer application was not accepted. Id. § 6-18-
1905(b)(2). Finally, the 2013 Act provided that an applicant whose transfer
application was rejected was entitled to a hearing before the state board to reconsider
the transfer, as long as she submitted a request for the hearing in writing within ten
days after receipt of her rejection. Id. § 6-18-1907(b)(1), (2)(A). Thus, as later
explained in more detail, the public school choice transfer right established in the
2013 Act was more than "a mere subjective expectancy of school choice," ante at 20.
Under the 2013 Act, the appellants had a "legitimate claim of entitlement," id. at 18
(quotation omitted), to "choose from among different schools with differing assets,"
Ark. Code Ann. § 6-18-1901(b)(1) (2013), and when the Blytheville District wrongly
and unconstitutionally exempted itself from the 2013 Act, the Blytheville District
unlawfully deprived appellants of their protected property interest and hearing rights.
The appellants clearly establish that the Blytheville District did not afford them
adequate and statutorily specified procedural rights designed to protect their
constitutionally protected property interests, and thus the Blytheville District violated
the appellants' due process rights, see ante at 15, for which violations the appellants
are entitled to monetary damages.12

      12
         In a further attempt to void this statutorily established and constitutionally
protected school transfer prerogative, the district court and this court seek to
disembowel and thus, overrule the thrust of the Supreme Court's holding in Goss. To
do so, the district court and this court assert that the 2013 Act created only a "mere
subjective expectancy of school choice." Ante at 20. In this effort, this court cites
a series of inapplicable rules, irrelevant dictionary definitions and inapposite case
law. The court accurately states, and then disregards, the fact that the only limiting
acceptance choice the 2013 Act provides a receiving school district concerning a
transferring student's property right is the student "capacity" of such receiving school.
But, in this dispute, the unlawful Blytheville District exemption claim sought to and
did miscarry any attempt by the appellants to test this "capacity" question in the
putative receiving districts. How this de minimis and untested capacity limitation can
be allowed to derail the appellants' constitutionally protected property interests,
without a statutorily required hearing of any nature, is not explained or even
addressed by this court.

                                          -33-
                                           II.

        I also disagree with the court's analysis of appellants' demand for damages
under their equal protection claims. Despite the court's finding to the contrary, see
id. at 26-27, nothing in the record in this case generated "at least a rational basis for
[Blytheville District's] believing that the 2013 Act authorized it to take the



       The court's sole cited precedent for this unsupportable "subjective expectancy"
contention is an unpublished Fifth Circuit case, Horton v. City of Smithville, 117 F.
App'x 345, 347-48 (5th Cir. 2004) (unpublished). Strangely, this case deals not with
a constitutionally protected property interest, but with whether the appellant, Horton,
had a property interest in the City of Smithville's lack of enforcement of the city's
zoning ordinance prohibiting the staging of a live music event on a neighbor's
property. The answer by the court was that he did not. Id. at 348. However, what
light the Horton decision sheds upon whether the appellants in this case have an
actionable constitutionally based property interest granted by the Arkansas statute is
wholly shaded. And importantly, the Horton case is of dubious force as citable
precedent since the Fifth Circuit attaches no precedential value to an unpublished
opinion, Fifth Circuit Appellate Rule 47.5.4, and neither does this circuit. Eighth
Circuit Appellate Rule 32.1A.

       It is also worth mentioning that the Arkansas statute explicitly states that a
"school district receiving transfers under this [school choice] act shall not
discriminate on the basis of gender, national origin, race, ethnicity, religion, or
disability." Ark. Code Ann. § 6-18-1903(d)(3). Thus, it is patently inconsistent with
the general racial policies established in the 2013 Act that the Board of Directors of
the Blytheville District should now attempt to oppose appellants' school transfer
efforts with its letter of April 22, 2015, to the Arkansas Department of Education
(ADE), which letter raises issues of "desegregation obligations . . . (i.e., the creation,
maintaining, or increasing of racially identifiable schools)." Ante at 13. Such issues
were put to rest by Judge Eisele's interdicting dismissal order of December 6, 1978.
This is an especially questionable argument by the Blytheville District given the blind
eye presented by its Board of Directors to the 250 student exodus in 2009 mostly
from the Blytheville District to the Kipp Delta Academy School "the majority of
whom [were] African Americans or other minorities." Ante at 24.

                                          -34-
exemption." Id. at 28. Indeed, the record clearly prevented the Blytheville District
from nullifying appellants' attempted transfers to the nonresident district. No
reasonable reading of Franklin v. Board of Education of the Blytheville, Arkansas,
School District No. 5, No. J-71-C-35 (E.D. Ark.), allowed the Blytheville District to
believe it was still subject to a desegregation order of any nature.

        Judge Eisele on August 19, 1971, entered an order that approved Blytheville
District's desegregation plan for its high school, junior high schools, and elementary
schools. In that same order, the court further approved the Blytheville District's
desegregation plan with respect to faculty and administrative staff assignments–with
four minor reservations. On June 21, 1973, Judge Eisele, noted that the items
reserved as mentioned above "are no longer a subject of controversy" and closed the
case, reserving jurisdiction "for necessary and appropriate purposes." Five years
later, on December 6, 1978, Judge Eisele issued an order fully dismissing the Franklin
case. Thus, the plain language of these orders leaves no doubt that the Franklin court
closed the case and ultimately ceded jurisdiction over the case and the parties.
Therefore, as earlier noted, the Blytheville District had no rational basis for believing
it was still subject to a desegregation order, and consequently no means of lawfully
exempting itself from the 2013 Act.13 The Blytheville District's violation of the 2013


      13
         As the court notes, the Blytheville District also claims that a May 31, 1973,
letter sent from the United States Department of Health, Education, and Welfare
(HEW) is a "mandate by a federal agency that it cannot return to the dual school
system." Ante at 28. The record is clear that this claimed continuing mandate is
unfounded. The HEW letter stated that the Blytheville District "must modify its
[desegregation] plan as may be ordered by the court to remain in compliance."
(Emphasis added.). Less than a month later, Judge Eisele issued his June 21, 1973,
order finding that the matters mentioned in the HEW letter were "no longer a subject
of controversy" and he then closed the case. The timing of Judge Eisele's June 21,
1973, order in relation to the May 31, 1973, HEW letter obviously establishes that he
felt no further modification of the desegregation plan was necessary for the school
district to "remain in compliance." Further, once Judge Eisele ceded jurisdiction in

                                          -35-
Act and the subsequent disparate treatment that resulted–allowing intra-district
transfers to the Kipp Delta charter school, but denying appellants' inter-district
transfers under the 2013 Act–violated appellants' equal protection rights, for which
appellants are entitled to monetary damages.

       The district court strangely found–apparently responding to Blytheville
District's wholly frivolous contention that Judge Eisele's order should have contained
some "unitary school system" language–that even after the passage of at least thirty-
seven years of Blytheville District's lawful operation as a unitary (non-dual) school



the case over the parties through his December 6, 1978, order, the court no longer
retained any authority to order the school district to modify its desegregation plan.
Thus, HEW's May 31, 1973, letter, on its own, cannot credibly be read as a "mandate
of a federal . . . agency remedying the effects of past racial segregation," because the
letter instructs the school district to follow any order "by the court," which later
closed the case and ceded jurisdiction over the parties. As a result, since at least 1978
there has no longer been an active desegregation plan which the government or a
private party could "seek modification of," and there is also no way for the
Blytheville District to fall out of compliance with a long since-closed desegregation
order.

       The district court and this court found credible the Blytheville District's
argument that the February 11, 1971, HEW letter to the school district and the May
31, 1973, HEW letter to the ADE continue to stand as "active mandates" prohibiting
changes that in any manner increase "racially identifiable schools." In this case, the
Blytheville District's argument obviously means not permitting any "Caucasian"
exodus from the district. This active mandate stands, according to the Blytheville
District, and now this court, notwithstanding Judge Eisele's interdiction order of
December 6, 1978, and according to the record in this case, the passage of at least
thirty-seven years of the Blytheville District's operation of a desegregated "unitary
non-racial" school system and accompanied by no evidence of any activities causing
substantial racial imbalance changes in the district except, perhaps, the Blytheville
District's authorized movement of the 250 students to Kipp Delta Academy in 2009.
Ante at 24.

                                          -36-
system, the Blytheville District was still subject to a Franklin desegregation order.
This was error. The district court's incorrect holding that Judge Eisele, in Franklin,
should have made a specific finding that the Blytheville District had achieved unitary
status in order to properly dismiss the August 1971 desegregation action is based on
inapposite cases and faulty analysis of applicable law. Indeed, at the time the
Franklin court dismissed the action in 1978, there was no case law requiring a finding
of unitary status in order to properly close a desegregation order. The two cases the
district court relies on for the requirement that a finding of unitary status is necessary
are Jenkins by Jenkins v. State of Missouri, 122 F.3d 588 (8th Cir. 1997), and Lockett
v. Board of Education of Muscogee County, 92 F.3d 1092 (11th Cir. 1996). Not only
were these two cases decided nearly two decades after Franklin, both cases are
factually distinguishable from Franklin. In Lockett, the court ordered the school
district to present and implement a desegregation plan in 1971 and continued to
maintain jurisdiction over the case into the 1990s, even though the district court
"ignored the school district's actions after 1980." Id. at 1097-98. Similarly in
Jenkins, the district court still had jurisdiction over the desegregation action, and
action in the case was ongoing, into the 1990s. Jenkins by Jenkins, 122 F.3d at 590-
91. Conversely, in Franklin, the case was dismissed for all purposes and without
appeal in 1978, long before the case law established, if any binding litigation ever
has, any precedent that required district courts to make an express finding of unitary
status. In sum, the unitary status contention frivolously asserted by the Blytheville
District and wrongly accepted by the district court was simply an unsupportable
excuse for improperly urging a non-existent transfer exemption–not a basis for the
district court's interference with the transfers.

       Contrary to the district court's findings, the Franklin court had done all that was
required to close the case. When the Franklin case was dismissed in 1978, if a school
district had achieved the objectives of a desegregation order, the district court's
remedial authority over those objectives was ended and the injunction was dissolved.
See Pasadena City Bd. of Educ. v. Spangler, 427 U.S. 424, 436-37 (1976). Judge

                                          -37-
Eisele's actions in the Franklin case make clear that he believed the Blytheville
District had achieved the objectives of all desegregation orders. Thus there is no
credible evidence that the Blytheville District has been subject to a desegregation
order related to the Franklin case since December 6, 1978.

       Penultimately, with regard to the Blytheville District's transfer exemption
claim, I note that the Board of Directors of the Blytheville District do not and cannot
deny that they, and their predecessor Boards, have actually operated a desegregated
unitary public school system since at least 1978. There also appears to be no
evidence in this case, or even any claims, that a dual, segregated public school system
or any vestiges of the same has in any way operated since Judge Eisele's final order
in 1978. Accordingly, the Blytheville District's exemption claims were, in substance,
wholly specious.

       Finally, in the alternative, the district court erred in granting summary
judgment in favor of the Blytheville District. Summary judgment is only proper if
there are no genuine issues of material fact. Fed. R. Civ. P. 56. A district court's
finding of unitary status is a finding of fact, reviewed for clear error. Fisher v.
Tucson Unified School Dist., 652 F.3d 1131, 1136 (9th Cir. 2011). In the instant case
then, if there is a genuine dispute as to whether there is or is not unitary status, as
seemingly advanced by the Blytheville District, the granting of summary judgment
to the Blytheville District was erroneous.

      For the aforementioned reasons, I respectfully dissent on the issue of the
appellants' damages arising from their procedural due process and equal protection
claims and would remand the issues back to the district court to determine monetary
damages, costs, and fees.
                      ______________________________




                                         -38-